DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.
The rejection of claims 1-4, 8, 10-13, and 22 under 35 U.S.C. 103 as being unpatentable over Chen et al.  (US 2010/0101611), in view of Bertsch et al.  (US 2013/0074891, hereafter “Bertsch ‘891”) and Eichholz (US 2006/0108454), and further in view of Gnadinger et al.  (US 2010/0139698), is withdrawn in response to Applicant’s amendments.  The rejection of claims 5-7 and 15-22 under 35 U.S.C. 103 as being unpatentable over Chen, Bertsch ‘891, Eichholz, Gnadinger, Busing et al.  (US 2013/0206188), Bertsch et al.  (US 2010/0116296, hereafter “Bertsch ‘296”), and Calhoun (US 2011/0146735), are also withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments, new ground(s) of rejection are provided below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8, 10-13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (US 2010/0101611), in view of Miller et al.  (US 2016/0278606) or Vroom et al.  (US 2010/0051063), and further in view of Gnadinger et al.  (US 2010/0139698).

Chen does not expressly the spray is high-speed and having a speed greater than 1.5 meter per second; or wherein the high-speed spray has a speed between 1.5 meters per second and 2.5 meters per second; or wherein the second sprayer emits a spray at a speed lower than that of the high-speed spray to form a normal-speed spray.  Rather, Chen discloses that the silverware spray zone (72) receives a more intense or concentrated wash than other areas of the lower rack (32; paragraph 27), and the lower spray arm provides a spray upwardly to define a generalized spray zone (paragraph 25).  Chen further discloses that in the typical dishwasher the silverware basket tends to receive lower velocity liquid which is one of the factors leading to reduced cleaning performance for utensils (paragraph 3).  It is understood that Chen suggests using a higher intensity spray at the silverware spray zone than at the other spray zones, and a PHOSITA would understand that a higher intensity spray can be achieved by modifying the velocity of the cleaning liquid and would also understand that the velocity of the cleaning liquid affects the cleaning performance.  It would have been obvious to one having ordinary skill in the art at the time the effective filing date of the claimed invention to modify 
Chen does not expressly disclose the plurality of nozzles of the first sprayer have fixed nozzle diameters, the fixed nozzle diameters of at least some of the plurality of nozzles increasing or decreasing with respect to one another and adapted to vary a velocity of the high-speed spray.
Miller discloses a dishwasher appliance having a spray arm (200) having a plurality of outlets (210) and respective channels (220) having different or distinct cross sectional areas or sizes to provide a desired spray pattern and wash spray flow from the spray arm (paragraphs 27-32).  Vroom discloses a ware rinsing apparatus having rinse arms (52) with an inner nozzle (62) and an outer nozzle (64) which may be identical or may be different in type and/or size (paragraph 15).

Chen does not expressly disclose a controller operably coupled to the recirculation system and configured to operate the recirculation system according to the cycle of operation including wherein liquid is supplied to the second sprayer during a first phase of the cycle of operation and liquid is supplied to the first sprayer during a second phase, after the first phase, of the cycle of operation.  Rather, Chen discloses an embodiment in which liquid can be provided concurrently to an upper spray arm (Figure 8: 42) and the auxiliary sprayer (50), or a valve (82) can be provided allowing control of whether the liquid is provided to the upper spray arm (42) or auxiliary sprayer (50; paragraph 33).
Gnadinger discloses a staggered multi-mode spray arm wash system of a dishwasher, including a dishwasher controller (paragraph 20), and spray arms (25, 27, and 29), and the dishwasher can be operated in modes in which different spray arms are operated at a desired water flow rate (paragraph 25).  One example is shown in Figure 4 wherein the spray arms are operated sequentially and cyclically (Figure 4; paragraph 25).  The dishwasher can provide enhanced wash performance on a selected spray arm and reduced noise levels (paragraphs 21-23).

Claims 2-4 are considered to be met by Chen, in view of Miller or Vroom, and further in view of Gnadinger, as applied above, which results in: wherein the high-speed spray is directed at a portion that is less than an entirety of an area defined by the dish rack and wherein the portion defines a high-speed spray zone (Chen: Figure 4c, 72); a separate insertable rack locatable within or mountable on the dish rack at least partially overlapping the high-speed spray zone (Chen: 34); wherein the dish rack has an architecture that defines structural boundaries of a dedicated portion of the dish rack that at least partially overlaps the high-speed spray zone (32, 72).

Regarding claim 22, Chen discloses a dishwasher for treating dishes according to a cycle of operation, the dishwasher comprising: a tub at least partially defining a treating chamber (14); a set of dish racks received within the treating chamber and configured for receiving dishes for treatment during the cycle of operation, the set of dish racks including a lower dish 
Chen does not expressly disclose the first sprayer emits a liquid onto the at least one of the set of dish rack to form a high-speed spray having a speed greater than 1.5 meter per second; and wherein the second sprayer emits a spray at a speed lower than that of the high-speed spray to form a normal-speed spray.  Rather, Chen discloses that the silverware spray zone (72) receives a more intense or concentrated wash than other areas of the lower rack (32; paragraph 27), and the lower spray arm provides a spray upwardly to define a generalized spray zone (paragraph 25).  Chen further discloses that in the typical dishwasher the silverware basket tends to receive lower velocity liquid which is one of the factors leading to reduced cleaning performance for utensils (paragraph 3).  It is understood that Chen suggests using a higher intensity spray at the silverware spray zone than at the other spray zones, and a PHOSITA would understand that a higher intensity spray can be achieved by modifying the velocity of the cleaning liquid and would also understand that the velocity of the cleaning liquid affects the cleaning performance.  It would have been obvious to one having ordinary skill in the art at the time the effective filing date of the claimed invention to modify Chen to have the claimed high-speed spray from the auxiliary sprayer 50, which is at a higher speed than the spray from the other sprayers (44, upper portion of 42, 64, 66, 68), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  "[W]here the general conditions of a 
Chen does not expressly disclose the plurality of nozzles of the first sprayer have fixed nozzle diameters, the fixed nozzle diameters of at least some of the plurality of nozzles increasing or decreasing with respect to one another and adapted to vary a velocity of the high-speed spray.
Miller discloses a dishwasher appliance having a spray arm (200) having a plurality of outlets (210) and respective channels (220) having different or distinct cross sectional areas or sizes to provide a desired spray pattern and wash spray flow from the spray arm (paragraphs 27-32).  Vroom discloses a ware rinsing apparatus having rinse arms (52) with an inner nozzle (62) and an outer nozzle (64) which may be identical or may be different in type and/or size (paragraph 15).
Because it is known in the art to provide nozzles of varying size, and the results of the modification would be predictable, namely, providing a desired spray pattern and/or wash spray flow from the nozzles, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the plurality of nozzles of the first sprayer have fixed nozzle diameters, the fixed nozzle diameters of at least some of the 
Chen does not expressly disclose a valve mechanism configured to alternatively or selectively operate the first sprayer and the second sprayer to reduce a relative or cumulative amount of liquid flow during operation. 
Gnadinger discloses a multi-mode spray arm for a dishwasher having spray arms (27, 29) connected to a multi-conduit valve system (50, 52) which may be controlled to selectively feed water to the upper, middle, and/or lower spray arm (paragraph 29).  For each spray arm, an appropriate pump speed may be used to achieve a desired water jet flow rate and pressure, and desired sound level (paragraph 36).  
Because it is known in the art to have a valve mechanism to supply water as claimed, and the results of the modification would be predictable, namely, providing water to each spray arm as desired, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a valve mechanism configured to alternatively or selectively operate the first sprayer and the second sprayer to reduce a relative or cumulative amount of liquid flow during operation.
Regarding claim 10, Chen, in view of Miller or Vroom, and further in view of Gnadinger, is relied upon as above and further discloses the first sprayer is located between the upper dish rack and the lower dish rack (Chen: 42, 50, 60).

Regarding claim 11, Chen, in view of Miller or Vroom, and further in view of Gnadinger, is relied upon as above and further discloses wherein the first sprayer comprises a first set of 
Claim 13 is considered to be met by Chen, in view of Miller or Vroom, and further in view of Gnadinger, as applied above, which results in: wherein the first sprayer comprises a rotating spray arm (Chen: 42).


Because it is known in the art to provide separate manifolds with a valve therein, and the results of the modification would be predictable, namely, allowing selective control of the spray arm and sprayer, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the first sprayer comprises an internal valve controlling a supply of liquid to the first set of openings and the second set of openings.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (US 2010/0101611), in view of Miller et al.  (US 2016/0278606) or Vroom et al.  (US 2010/0051063), in view of Gnadinger et al.  (US 2010/0139698), and further in view of Busing et al.  (US 2013/0206188).
Regarding claim 5, Chen, in view of Miller or Vroom, and further in view of Gnadinger, is relied upon as above and further discloses the tub includes sidewalls, a back wall, and a top wall (Chen: Figures 1, 2: 24) and the first sprayer is located adjacent the high-speed spray zone 
Busing discloses a dishwasher having a compartment (2), a rear wall (8), and a spray arm (10) mounted to the rear wall (Figure 1).
Because it is known in the art to mount the spray arm on a rear wall of a compartment, and the results of the modification would be predictable, namely, mounting the spray assembly/arm in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the sprayer is mounted to one of the sidewalls, the back wall, or the top wall.
Claims 6-7 are considered to be met by the combination of Chen, in view of Miller or Vroom, in view of Gnadinger, and further in view of Busing, as applied above and which results in: wherein the first sprayer further comprises a nozzle manifold including one or more nozzles each having a nozzle conduit with a diameter sized to form the high-speed spray (Chen: 52, 56); wherein the one or more nozzles can be arranged such that the high-speed spray is directed or angled in a downward manner, relative to a plane extending from the first sprayer (Figure 4A: 72).

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (US 2010/0101611), in view of Miller et al.  (US 2016/0278606) or Vroom et al.  (US 2010/0051063), in view of Gnadinger et al.  (US 2010/0139698), and further in view of Bertsch et al.  (US 2010/0116296, hereafter “Bertsch ‘296”).

Bertsch ‘296 discloses a dishwasher having a dedicated sprayer for a silverware basket (Figures 7 and 8) including manifold tubes (84, 86; equivalent to the claimed “conduit”) in liquid communication with a spray head divided into segments (80, 82), with each segment having orifices (92, 94, 96, 98) to a left and right side of couplers (88, 90; each portion of the spray head is equivalent to a claimed “spray header”) to spray the liquid to a silverware basket (34).
Because it is known in the art to provide a conduit with spray headers to direct fluid to a silverware basket, and the results of the substitution would be predictable, namely, using a known spray assembly for a known purpose, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the first sprayer further comprises a spray conduit having a set of spray headers extending over at least a portion of the dish rack.
Claims 16-19 are considered to be met by the combination of Chen, in view of Miller or Vroom, in view of Gnadinger, and further in view of Bertsch ‘296, as applied above and which results in: wherein the first sprayer further comprises a set of nozzles configured to form spray openings on at least one of the set of spray headers (Bertsch ‘296: 92, 94, 96, 98); a valve mechanism configured to alternatively or selectively operate a subset of the set of nozzles to reduce a relative or cumulative amount of liquid flow during operation (Bertsch ‘296: 102, 104); wherein a spray header of the set of spray headers defines a longitudinal axis and a radial axis is defined extending orthogonal from the longitudinal axis and at least one nozzle of the set of .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (US 2010/0101611), in view of Miller et al.  (US 2016/0278606) or Vroom et al.  (US 2010/0051063), in view of Gnadinger et al.  (US 2010/0139698), in view of Bertsch et al.  (US 2010/0116296), and further in view of Calhoun (US 2011/0146735).
Regarding claim 20, Chen, in view of Miller or Vroom, in view of Gnadinger, in view of Bertsch ‘296, is relied upon as above, but does not expressly disclose wherein a first subset of the set of nozzles are disposed along the at least one of the set of spray headers at a varying frequency or angles than a second subset of the set of nozzles. 
Calhoun discloses a warewashing system having a rack (Figure 2) holding wares, and an arm (36) having a tubular body (38) is arched along an entire length of the arm (36) and includes nozzles (40) along the length of the arm (36), and each nozzle has a nozzle axis (54) at different angles determined by the arch or curve of the tubular body (38).  The resultant 
Because it is known in the art to have an arched arm partially surrounding the wares being cleaned with nozzles angled as appropriate, and the results of the modification would be predictable, namely, enhanced cleaning of the wares, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein a first subset of the set of nozzles are disposed along the at least one of the set of spray headers at a varying frequency or angles than a second subset of the set of nozzles.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gnadinger et al.  (US 2010/0139698) in view of Miller et al.  (US 2016/0278606) or Vroom et al.  (US 2010/0051063).
Regarding claim 21, Gnadinger discloses a dishwasher for treating dishes according to a cycle of operation, the dishwasher comprising: a tub at least partially defining a treating chamber (12); a set of dish racks received within the treating chamber and configured for receiving dishes for treatment during the cycle of operation (paragraphs 1, 21, 24, 33, 35), the set of dish racks including a lower dish rack and further comprising an upper dish rack located above the lower dish rack (paragraphs 1, 35); and a sprayer located within the treating chamber and above the upper dish rack and comprising a plurality of nozzles (29; paragraph 27).
Gnadinger does not expressly disclose the sprayer emits a liquid onto the dish rack to form a high-speed spray having a speed greater than 1.5 meter per second.  Rather, Gnadinger 
A PHOSITA would understand that the water jet flow rate and pressure of the spray would affect the cleaning performance.  It would have been obvious to one having ordinary skill in the art at the time the effective filing date of the claimed invention to modify Gnadinger to have wherein the sprayer emits a liquid onto the dish rack to form a high-speed spray having a speed greater than 1.5 meter per second since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and the results would be predictable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II (A).  The claimed dishwasher with the sprayer emitting a liquid onto the dish rack to form a high-speed spray having a speed greater than 1.5 meter per second would yield the claimed invention.
Gnadinger does not expressly disclose the plurality of nozzles have fixed nozzle diameters, the fixed nozzle diameters of at least some of the plurality of nozzles increasing or decreasing with respect to one another and adapted to vary a velocity of the high-speed spray.
Miller discloses a dishwasher appliance having a spray arm (200) having a plurality of outlets (210) and respective channels (220) having different or distinct cross sectional areas or sizes to provide a desired spray pattern and wash spray flow from the spray arm (paragraphs 27-32).  Vroom discloses a ware rinsing apparatus having rinse arms (52) with an inner nozzle 
Because it is known in the art to provide nozzles of varying size, and the results of the modification would be predictable, namely, providing a desired spray pattern and/or wash spray flow from the nozzles, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the plurality of nozzles have fixed nozzle diameters, the fixed nozzle diameters of at least some of the plurality of nozzles increasing or decreasing with respect to one another and adapted to vary a velocity of the high-speed spray.
Regarding claim 22, Gnadinger discloses a dishwasher for treating dishes according to a cycle of operation, the dishwasher comprising: a tub at least partially defining a treating chamber (12); a set of dish racks received within the treating chamber and configured for receiving dishes for treatment during the cycle of operation (paragraphs 1, 21, 24, 33, 35), the set of dish racks including a lower dish rack and further comprising an upper dish rack located above the lower dish rack (paragraphs 1, 35); a first sprayer located within the treating chamber and above at least one of the set of dish racks and comprising a plurality of nozzles (29; paragraph 27); a second sprayer located within the treating chamber (27); a valve mechanism configured to alternatively or selectively operate the first sprayer and the second sprayer to reduce a relative or cumulative amount of liquid flow during operation (52).
Gnadinger does not expressly disclose the first sprayer emits a liquid onto the at least one of the set of dish rack to form a high-speed spray having a speed greater than 1.5 meter per second; and wherein the second sprayer emits a spray at a speed lower than that of the 
A PHOSITA would understand that the water jet flow rate and pressure of the spray would affect the cleaning performance.  It would have been obvious to one having ordinary skill in the art at the time the effective filing date of the claimed invention to modify Gnadinger to have wherein the first sprayer emits a liquid onto the at least one of the set of dish rack to form a high-speed spray having a speed greater than 1.5 meter per second; and wherein the second sprayer emits a spray at a speed lower than that of the high-speed spray to form a normal-speed spray since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and the results would be predictable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II (A).  The claimed dishwasher with the first sprayer emitting a liquid onto the at least one of the set of dish rack to form a high-speed spray having a speed greater than 1.5 meter per second; and wherein the second sprayer emits a spray at a speed lower than that of the high-speed spray to form a normal-speed spray would yield the claimed invention.
Gnadinger does not expressly disclose the plurality of nozzles of the first sprayer have fixed nozzle diameters, the fixed nozzle diameters of at least some of the plurality of nozzles 
Miller discloses a dishwasher appliance having a spray arm (200) having a plurality of outlets (210) and respective channels (220) having different or distinct cross sectional areas or sizes to provide a desired spray pattern and wash spray flow from the spray arm (paragraphs 27-32).  Vroom discloses a ware rinsing apparatus having rinse arms (52) with an inner nozzle (62) and an outer nozzle (64) which may be identical or may be different in type and/or size (paragraph 15).
Because it is known in the art to provide nozzles of varying size, and the results of the modification would be predictable, namely, providing a desired spray pattern and/or wash spray flow from the nozzles, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the plurality of nozzles of the first sprayer have fixed nozzle diameters, the fixed nozzle diameters of at least some of the plurality of nozzles increasing or decreasing with respect to one another and adapted to vary a velocity of the high-speed spray.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711